Exhibit 10.1

SUSQUEHANNA BANCSHARES, INC.

RESTRICTED STOCK UNIT GRANT AGREEMENT

This RESTRICTED STOCK UNIT GRANT AGREEMENT (this “Agreement”), dated as of [•]
(the “Date of Grant”), is delivered by Susquehanna Bancshares, Inc. (the
“Company”) to [•] (the “Grantee”).

RECITALS

WHEREAS, Susquehanna Bancshares, Inc. (the “Company”) maintains the Susquehanna
Bancshares, Inc. Amended and Restated 2005 Equity Compensation Plan (the
“Plan”);

WHEREAS, the Plan provides for this grant of Restricted Stock Units (as defined
below) in accordance with the terms and conditions of the Plan;

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined to award the Grantee Restricted Stock Units, on
the terms and conditions set forth in this Agreement; and

WHEREAS, all capitalized terms in this Agreement shall have the meaning assigned
to them in this Agreement or in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Company hereby awards to the Grantee, as
of the Date of Grant, Restricted Stock Units representing [•] shares of
Company’s common stock (the “Company Stock”) (this “Grant”) pursuant to the
Plan. Each Restricted Stock Unit represents the right to receive one share of
Company Stock on the date determined in accordance with this Agreement and the
Plan; provided, however, that in the event of any conflict between the terms of
this Agreement and the Plan with respect to the vesting and payment terms
applicable to this Grant, the terms of this Agreement shall govern in all cases
notwithstanding any contrary provision in the Plan. The Grantee hereby
acknowledges the receipt of a copy of the official prospectus for the Plan.
Copies of the Plan and the official Plan prospectus are available on the
Company’s intranet site at http://webone/FormsAndProcedures/HumanResources/Human
Resources Forms and Procedures or by contacting the Company’s Human Resources
Department at 717-625-6716.

2. Vesting.

(a) The Restricted Stock Units shall vest one third (1/3rd) on each of
December 31, 2012, December 31, 2013 and December 31, 2014 (each a “Vesting
Date”); provided that (i) the Grantee continues to be employed by, or provide
service to, the Company through the Vesting Date, and (ii) the Company Profit
Trigger (as defined below) is achieved.

 

1



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, except as set forth in Section 2(d) below,
the Restricted Stock Units shall only vest on the Vesting Date if the Company
generates enough net income (determined in accordance with GAAP) to cover normal
quarterly dividends of the Company (excluding any special dividends) as
determined by the Committee in its sole discretion for the calendar year in
which the Vesting Date occurs (the “Company Profit Trigger”). For purposes of
this Agreement, the normal quarterly dividend rate for the applicable calendar
year is equal to four times the dividend rate for the highest quarter of the
calendar year in which the Vesting Date occurs, excluding any special dividends
in all instances. For purposes of this Agreement, if the Company Profit Trigger
is not achieved for the applicable Vesting Date, the portion of the Restricted
Stock Units subject to vesting on the Vesting Date shall be cancelled and the
Grantee shall cease to have any right or entitlement to receive any shares of
Common Stock under this Grant with respect to the cancelled Restricted Stock
Units.

(c) Notwithstanding Section 2(a) above, if the Grantee ceases to be employed by,
or provide service to, the Company on account of the Grantee’s Early or Normal
Retirement (as defined by the Susquehanna Bancshares, Inc. Cash Balance Pension
Plan) prior the Restricted Stock Units becoming fully vested, the Restricted
Stock Units that have not yet vested (other than any Restricted Stock Units that
did not vest and were cancelled because the Company Profit Trigger was not
achieved) shall continue to vest on each applicable Vesting Date following the
Grantee’s Early or Normal Retirement (notwithstanding that the Grantee is no
longer employed by, or providing service to, the Company; provided that the
Company Profit Trigger is achieved for the Vesting Date in accordance with
Section 2(b) above).

(d) Notwithstanding Sections 2(a) and (c) above, if (i) the Grantee dies;
(ii) incurs a Disability (as defined in the Plan); (iii) a Change of Control (as
defined in the Plan) occurs, in each case, while the Grantee is employed by, or
providing service to, the Company, and prior to the Grantee becoming fully
vested in the Restricted Stock Units subject to this Grant (other than any
Restricted Stock Units that did not vest and were cancelled because the Company
Profit Trigger was not achieved), the vesting of the Restricted Stock Units
shall accelerate and the Restricted Stock Units shall vest in full on the first
to occur of the foregoing events, without regard to whether the Company Profit
Trigger has been achieved.

(e) Except as provided in Sections 2(a), (c) and (d) above, if the Grantee
ceases to be employed by, or provide service to, the Company for any reason
prior to vesting in the Restricted Stock Units subject to this Grant, then this
Grant shall be immediately cancelled with respect to any Restricted Stock Units
that are unvested as of the Grantee’s termination date and the Grantee shall
cease to have any right or entitlement to receive any shares with respect to the
cancelled Restricted Stock Units. If the Grantee ceases to be employed by, or
provide service to, the Company on account of a termination by the Company for
Cause (as defined in the Plan), then this Grant shall be immediately cancelled
with respect to all the Restricted Stock Units subject to such Grant, whether
vested or unvested, and the Grantee shall cease to have any right or entitlement
to receive any shares under this Grant with respect to the cancelled Restricted
Stock Units.

3. Share Issuance. Subject to satisfaction of the Grantee’s Withholding Taxes
(as defined below), the Company shall issue shares of Company Stock to the
Grantee with respect to vested Restricted Stock Units within thirty (30) days
following the applicable Vesting Date set forth in Section 2.

 

2



--------------------------------------------------------------------------------

4. Limited Transferability. Prior to actual receipt of the shares with respect
to the Restricted Stock Units which vest and become issuable hereunder, the
Grantee may not transfer any interest in this Grant or the underlying shares.
Any Restricted Stock Units which vest hereunder but which otherwise remain
unissued at the time of the Grantee’s death may be transferred pursuant to the
provisions of the Grantee’s will or the laws of inheritance or to the Grantee’s
designated beneficiary or beneficiaries of this Grant.

5. Lock-Up Period. The Grantee shall not sell or otherwise transfer any shares
the Grantee receives with respect to the Restricted Stock Units which vest and
become issuable hereunder for a period of one year following the date the
Grantee is issued shares of Company Stock pursuant to Section 3.

6. Shareholder Rights and Dividend Equivalents.

(a) The holder of this Grant shall not have any shareholder rights, including
voting or dividend rights, with respect to the shares subject to this Grant
until the Grantee becomes the record holder of those shares upon their actual
issuance following the Company’s collection of the applicable Withholding Taxes.

(b) Notwithstanding the foregoing, if any dividend or other distribution,
whether regular or extraordinary and whether payable in cash, securities or
other property (other than shares of Company Stock), is declared and paid on the
outstanding Company Stock prior to the issuance of shares with respect to the
Restricted Stock Units subject to this Grant (i.e., those shares are not
otherwise issued and outstanding for purposes of entitlement to the dividend or
distribution), then a special book account shall be established for the Grantee
and credited with a phantom dividend equal to the actual dividend or
distribution which would have been paid on the Restricted Stock Units subject to
this Grant had shares been issued with respect to such Restricted Stock Units
and been outstanding and entitled to that dividend or distribution. The phantom
dividend equivalents so credited shall vest at the same time as the Restricted
Stock Units to which they relate and shall be distributed to the Grantee (in the
same form the actual dividend or distribution was paid to the holders of the
Company Stock entitled to that dividend or distribution or in such other form as
the Committee deems appropriate) concurrently with the issuance of shares with
respect to such Restricted Stock Units pursuant to Section 3.

7. Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. This Grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (a) the
registration, qualification or listing of the shares, (b) changes in
capitalization of the Company and (c) other requirements of applicable law. The
Committee shall have the authority to interpret and construe this Grant pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.

8. Collection of Withholding Taxes.

(a) The Company shall collect the employee portion of the FICA taxes (Social
Security and Medicare) with respect to the Restricted Stock Units at the time
those

 

3



--------------------------------------------------------------------------------

Restricted Stock Units vest hereunder. The FICA taxes shall be based on the Fair
Market Value of the shares underlying the Restricted Stock Units on the Vesting
Date. The Company shall also collect the employee portion of the FICA taxes with
respect to any phantom dividends at the time those phantom dividends vest
hereunder. The FICA taxes shall be based on the cash amount and the fair market
value of any other property underlying the phantom dividends on the Vesting
Date. Unless the Grantee delivers a separate check payable to the Company in the
amount of the FICA taxes required to be withheld from the Grantee, the Company
shall withhold those taxes from the Grantee’s wages. However, if the Grantee is
at the time an executive officer of the Company, then such FICA taxes must be
collected from the Grantee through delivery of his or her separate check not
later than the Vesting Date.

(b) The Company shall collect the federal, state and local income taxes required
to be withheld with respect to the distribution of the phantom dividend
equivalents to the Grantee by withholding a portion of that distribution equal
to the amount of those taxes, with the cash portion of the distribution to be
the first portion so withheld. Until such time as the Company provides the
Grantee with notice to the contrary, the Company shall collect the federal,
state and local income taxes required to be withheld with respect to the
issuance of the shares underlying the Restricted Stock Units that vest hereunder
through an automatic share withholding procedure pursuant to which the Company
shall withhold, at the time of such issuance, a portion of the shares with a
Fair Market Value (measured as of the issuance date) equal to the amount of
those taxes (the “Share Withholding Method”); provided, however, that the amount
of any shares so withheld shall not exceed the amount necessary to satisfy the
Company’s required tax withholding obligations using the minimum statutory
withholding rates for federal and state tax purposes that are applicable to
supplemental taxable income. The Grantee shall be notified in writing in the
event such Share Withholding Method is no longer available.

(c) If any shares are distributed at a time the Share Withholding Method is not
available, then the federal, state and local income taxes required to be
withheld with respect to those shares shall be collected from the Grantee
through either of the following alternatives:

(i) the Grantee’s delivery of his or her separate check payable to the Company
in the amount of such Withholding Taxes, or

(ii) the use of the proceeds from a next-day sale of the shares issued to the
Grantee, provided and only if (i) such a sale is permissible under the Company’s
trading policies governing the sale of Company Stock, (ii) the Grantee makes an
irrevocable commitment, on or before the Vesting Date for those shares, to
effect such sale of the shares and (iii) the transaction is not otherwise deemed
to involve a prohibited loan under Section 402 of the Sarbanes-Oxley Act of
2002.

(d) If any other amounts become distributable to the Grantee in consideration
for the shares underlying the Restricted Stock Units, then the federal, state
and local income taxes required to be withheld with respect to those amounts
shall be collected from the Grantee pursuant to such procedures as the Company
deems appropriate under the circumstances, including (without limitation) the
Grantee’s delivery of his or her separate check payable to the Company in the
amount of such Withholding Taxes. For purposes of this

 

4



--------------------------------------------------------------------------------

Agreement “Withholding Taxes” shall mean (i) the employee portion of the
federal, state and local employment taxes required to be withheld by the Company
in connection with the vesting of the shares of Company Stock under this Grant
and any phantom dividend equivalents relating to those shares and (ii) the
federal, state and local income taxes required to be withheld by the Company in
connection with the issuance of those vested shares and the distribution of any
phantom dividend equivalents relating to such shares.

(e) Except as otherwise provided in Section 6(b), the settlement of all
Restricted Stock Units which vest under this Grant shall be made solely in
shares of Company Stock. In no event, however, shall any fractional shares be
issued. Accordingly, the total number of shares of Company Stock to be issued
pursuant to this Grant shall, to the extent necessary, be rounded down to the
next whole share in order to avoid the issuance of a fractional share.

9. Compliance with Laws and Regulations. The issuance of shares of Company Stock
pursuant to this Grant shall be subject to compliance by the Company and the
Grantee with all applicable requirements of law relating thereto and with all
applicable regulations of any stock exchange on which the Company Stock may be
listed for trading at the time of such issuance.

10. Section 409A of the Code.

(a) This Agreement, including the right to receive Company Stock pursuant to
Section 3, is intended to be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) pursuant to the
short-term deferral exemption thereunder, and this Agreement, including the
right to receive Company Stock, shall be interpreted on a basis consistent with
such intent.

(b) Notwithstanding anything in this Agreement or the Plan to the contrary,
distributions may only be made upon an event and in a manner permitted by
Section 409A of the Code. If a payment is not made by the designated payment
date under this Agreement, the payment shall be made by December 31 of the
calendar year in which the designated date occurs. For purposes of Section 409A
of the Code, all payments to be made upon the Grantee ceasing to be employed by,
or providing service to, the Company may only be made upon the Grantee’s
“separation from service” (within the meaning of such term under Section 409A of
the Code). Notwithstanding any provision in this Agreement to the contrary, if
the Grantee is a “specified employee” (as defined in Section 409A of the Code)
and it is necessary to postpone the commencement of any payments otherwise
payable under this Agreement to prevent any accelerated or additional tax under
Section 409A of the Code, then the Company shall postpone the payment until ten
(10) days after the end of the six-month period following the original payment
date. If the Grantee dies during the postponement period prior to the payment of
postponed amount, the amounts withheld on account of Section 409A of the Code
shall be paid to the personal representative of the Grantee’s estate within
sixty (60) days after the date of the Grantee’s death. The determination of who
is a specified employee, including the number and identity of persons considered
specified employees and the identification date, shall be made by such Board or
its delegate in accordance with the provisions of Sections 416(i) and 409A of
the Code. To the extent that any provision of the Plan would cause a conflict
with the requirements of Section 409A of the Code, or would cause the
administration of the Plan to fail to satisfy the

 

5



--------------------------------------------------------------------------------

requirements of Section 409A of the Code, such provision shall be deemed null
and void to the extent permitted by applicable law. In no event shall the
Grantee, directly or indirectly, designate the calendar year of payment. This
Agreement may be amended without the consent of the Grantee in any respect
deemed by the Board to be necessary in order to preserve compliance with
Section 409A of the Code.

11. Recoupment Policy. The Grantee agrees that the Grantee shall be subject to
any compensation, clawback and recoupment policies that may be applicable to the
Grantee as an employee of the Company, as in effect from time to time and as
approved by the Board of Directors or a duly authorized committee thereof,
whether or not approved before or after the Date of Grant.

12. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices. Any notice required to be given or delivered to
the Grantee shall be in writing and addressed to the Grantee at the address
indicated below the Grantee’s signature line on this Agreement. All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.

13. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and the Grantee, the
Grantee’s assigns, the legal representatives, heirs and legatees of the
Grantee’s estate and any beneficiaries of this Grant designated by the Grantee.

14. Construction. This Agreement and this Grant evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Committee with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Grant.

15. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
without resort to conflict-of-laws rules.

16. Employment At Will. Nothing in this Agreement or in the Plan shall confer
upon the Grantee any right to continue to be employed by, or provide service to,
the Company for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company (or any parent or subsidiary
employing or retaining the Grantee) or of the Grantee, which rights are hereby
expressly reserved by each, to terminate the Grantee’s employment or service
with the Company at any time for any reason, with or without Cause.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

SUSQUEHANNA BANCSHARES, INC. By:  

 

Title:  

 

GRANTEE Signature:  

 

Address:  

 

 

 

 

7